DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 6/13/2022.  Claims 1-10 have been previously canceled.  Claim 11-23 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 6/13/2022, with respect to the amended limitations of the claims have been fully considered and are persuasive.  Therefore, the previous rejections under 35 U.S.C. 112(a), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 have been withdrawn.  The amended claim language of independent claims 11 and 18 is similar to language found in claim 3 of parent patent US 10,785,702 B2.  Thus, the obvious Double Patenting rejections of the claim are maintained, as shown below.  It is recommended that a Terminal Disclaimer be filed in order to overcome this rejection.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9-12 of U.S. Patent No. US 10,785,702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 11 of the application, claims 3 and 9 of the patent are directed towards a beacon and method having all the components and performing all the functions as the beacon of claim 11 of the application.  It is believed that it would have been obvious that the function of the embodiment of claim 3 of the patent could also be implemented by the beacon of claim 9 of the patent.  Further, although the patented claim includes additional functions not required by this claim of the application, claim 11 of the application is merely a broader version of the patented claim.  It has been held that such broader claims are obvious in view of the patented claim.
Regarding claim 12 of the application, claims 3 and 9 of the patent are directed towards a beacon and method having all the components and performing all the functions as the beacon of claim 12 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 13 of the application, claims 3 and 9 of the patent are directed towards a beacon and method having all the components and performing all the functions as the beacon of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 14 of the application, claims 3 and 9 of the patent are directed towards a beacon and method having all the components and performing all the functions as the beacon of claim 14 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 15 of the application, claims 3 and 10 of the patent are directed towards a beacon and method having all the components and performing all the functions as the beacon of claim 15 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 16 of the application, claims 3 and 11 of the patent are directed towards a beacon having all the components and performing all the functions as the beacon of claim 16 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 17 of the application, claims 3 and 12 of the patent are directed towards a beacon having all the components and performing all the functions as the beacon of claim 17 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 18 of the application, claims 3 and 9 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 18 of the application.  It is believed that it would have been obvious that the function of the embodiment of claim 3 of the patent could also be implemented by the beacon of claim 9 of the patent.  Further, although the patented claim includes additional functions not required by this claim of the application, the method claim 18 of the application is merely a broader version of the functions performed by the beacon of the patented claim.  It has been held that such broader claims are obvious in view of the patented claim, and it is believed that a method of performing the same functions of the patented beacon is obvious in view of the patented claim.
Regarding claim 19 of the application, claims 3 and 9 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 20 of the application, claims 3 and 9 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 20 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 21 of the application, claims 3 and 10 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 22 of the application, claims 3 and 11 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 22 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 23 of the application, claims 3 and12 of the patent are directed towards a beacon and method performing all the same functions as required by the method of claim 23 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461